                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DENNIS WRIGHT,                                             CIVIL ACTION
                      Petitioner,

              v.

BARRY SMITH,                                               NO. 18-5324
THE DISTRICT ATTORNEY OF THE
COUNTY OF PHILADELPHIA, PA, and
THE ATTORNEY GENERAL OF THE
STATE OF PENNSYLVANIA,
               Respondents.

                                          ORDER

       AND NOW, this 30th day of March, 2020, upon consideration of the Petition Under 28

U.S.C. § 2254 for Writ of Habeas Corpus by a Person in State Custody filed by pro se petitioner,

Dennis Wright (Document No. 1, filed December 10, 2018), the record in this case, the Report

and Recommendation of United States Magistrate Judge Elizabeth T. Hey dated July 29, 2019

(Document No. 9), and pro se petitioner’s Objections to Magistrate’s Report and

Recommendation and Motion for Leave to Amend Habeas Corpus [sic] to Assert New Rules of

Law (Document No. 13, filed August 29, 2019), for the reasons stated in the accompanying

Memorandum dated March 30, 2020, IT IS ORDERED as follows:

       1.     The Report and Recommendation of United States Magistrate Judge Elizabeth T.

Hey dated July 29, 2019, is APPROVED and ADOPTED;

       2.     Pro se petitioner’s objections to the Report and Recommendation of Magistrate

Judge Elizabeth T. Hey are OVERRULED;

       3.     Pro se petitioner’s motion for leave to amend his habeas corpus petition is

DENIED; and
       4.      The Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus by a Person in

State Custody filed by pro se petitioner, Dennis Wright, is DISMISSED.

       IT IS FURTHER ORDERED that a certificate of appealability will not issue because

reasonable jurists would not debate the propriety of this Court’s procedural rulings with respect

to the pro se petition for a writ of habeas corpus and the motion for leave to amend. See 28

U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 484 (2000).

       IT IS FURTHER ORDERED that the time for filing a notice of appeal or taking any

other action relating to this Order and attached Memorandum shall not begin to run until pro se

petitioner is served with copies of the said documents.



                                                     BY THE COURT:

                                                     /s/ Hon. Jan E. DuBois

                                                          DuBOIS, JAN E., J.




                                                2
